DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,149,444. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention is essentially anticipated by the claimed invention of ‘444.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serrano Martin, US 5,277,011.
Regarding claim 1:
Serrano Martin discloses a set of decking boards (101) provided with a connecting system comprising a connecting device, the set of decking boards comprising: 
a first decking board comprising a first side portion and a second decking board comprising a second side portion (refer to Fig. 5), each side portion extending along a longitudinal direction of the decking board, 
wherein each of said first and second side portions comprises a first lip (7a and 13) and a second lip (11a and 113), wherein an extension of the second lip in a transverse direction of the decking board is larger than an extension of the first lip in said transverse direction of the decking board,
wherein the first decking board is configured to be connected to a support element (30), 
wherein the second decking board is configured to assume a vertically locked state with respect to the first decking board, 
wherein the connecting device comprises a third segment (25) configured to be pressed into the support element by displacing the connecting device toward the support element (107 goes into the space of 108 but additionally, third segment may be pressed into the support element, that is - force applied downward in the direction of the support element), and 
wherein in said vertically locked state: 
said connecting device cooperates with the first decking board and with the second decking board; 
the first lip of the first decking board and the second lip of the second decking board are provided in a first horizontal plane and the second lip of the first decking board and the first lip of the second decking board are provided in a second horizontal plane (refer to Fig. 5), said first and second horizontal planes each being parallel with a surface member of the first and/or the second decking board; 
there is a vertical gap between a portion of the second lip of the first decking board and a portion of the second lip of the second decking board; and 
there is a horizontal space between the first lip of the first decking board and the second lip of the second decking board.
Regarding claim 2:
Serrano Martin discloses wherein the third segment is integral with the connecting device.
Regarding claim 4:
Serrano Martin discloses wherein the third segment is configured to engage with a side wall of the second lip.
Regarding claim 5:
Serrano Martin discloses wherein an inner wall of the second lip of the first decking board is curved.
Regarding claim 6:
Serrano Martin discloses wherein the connecting device is provided in a first groove of the first decking board in said vertically locked state.
Regarding claim 7:
Serrano Martin discloses wherein the connecting device (24) comprises first and second engagement portions (the wings) configured to engage with the first and second decking boards, respectively, in an installed state.
Regarding claim 8:
Serrano Martin discloses wherein the third segment is arranged at an angle of about 90° with respect to the second engagement portion (the central, depressed portion is the third segment).
Regarding claim 9:
Serrano Martin discloses wherein the second side portion is displaceable in the horizontal and transverse direction in the vertically locked state (putty is flexible allowing for displaceability).
Regarding claim 10:
Serrano Martin discloses wherein said connecting device engages with the second lip of the first decking board and with the first lip of the second decking board in said vertically locked state.
Regarding claims 11-12:
Serrano Martin discloses wherein the connecting device is configured to cooperate with the support element via an attaching element (24) wherein the attaching element is provided through the connecting device in the vertically locked state.
Regarding claim 14:
Serrano Martin discloses wherein a portion of the connecting device is configured to be provided in a recess (5) of the second lip of the first decking board in an installed state.
Regarding claim 15:
Serrano Martin discloses wherein said portion of the second lip of the second decking board is provided above the portion of the second lip of the first decking board in said vertically locked state such that the form a horizontal overlap (refer to Fig. 5).
Regarding claim 16:
Serrano Martin discloses wherein the third segment is configured to guide the connecting device into position and counteract twisting during installation.
Regarding claim 17:
Serrano Martin discloses wherein at least a portion of each of the decking boards is symmetric under a 180 degree rotation around a longitudinal axis of the decking board (lower lip 13 of the second board is symmetric to upper lip 7a of the first board).
Regarding claim 18:
Serrano Martin discloses wherein the connecting device has constant cross-section along a width direction of the connecting device (refer to Fig. 2).
Regarding claim 19:
Serrano Martin discloses wherein a notch (5) is provided in an inner wall of the second lip for guiding the connecting device into position.
Regarding claim 20:
Serrano Martin discloses wherein the connecting device is shaped so that, when the connecting device is placed on an inner wall of the second lip, the connecting device has a balanced torsional moment which maintains the connecting device on the second lip.

Claims 1-2, 4-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ting, US 4,316,351.
Regarding claim 1:
Wright discloses a set of decking boards (10) provided with a connecting system comprising a connecting device, the set of decking boards comprising: 
a first decking board comprising a first side portion and a second decking board comprising a second side portion, each side portion extending along a longitudinal direction of the decking board, 
wherein each of said first and second side portions comprises a first lip (30, 22) and a second lip (18, 43), wherein an extension of the second lip in a transverse direction of the decking board is larger than an extension of the first lip in said transverse direction of the decking board,
wherein the first decking board is configured to be connected to a support element (52), 
wherein the second decking board is configured to assume a vertically locked state with respect to the first decking board, 
wherein the connecting device comprises a third segment (51) configured to be pressed into the support element by displacing the connecting device toward the support element, and 
wherein in said vertically locked state: 
said connecting device cooperates with the first decking board and with the second decking board; 
the first lip of the first decking board and the second lip of the second decking board are provided in a first horizontal plane and the second lip of the first decking board and the first lip of the second decking board are provided in a second horizontal plane (refer to Fig. 2), said first and second horizontal planes each being parallel with a surface member of the first and/or the second decking board; 
there is a vertical gap between a portion of the second lip of the first decking board and a portion of the second lip of the second decking board; and 
there is a horizontal space between the first lip of the first decking board and the second lip of the second decking board.
Regarding claim 3:
Ting discloses wherein an end section of the third segment is tapering (50).

Allowable Subject Matter
Claim 13 is rejected by Double Patenting but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if a timely filed terminal disclaimer is submitted and accepted to overcome the Double Patenting rejection.
Claim 13 would be allowable if a timely filed Terminal Disclaimer is submitted and accepted to overcome the rejection under Double Patenting as set forth in this Office action and if amended to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The combination as set forth in independent claim 1 is anticipated by the prior art of record. However, the prior art does not provide a teaching, suggestion or motivation for modifying the prior art to introduce pretension in an installed state when the connecting device engages with a respective lip of the decking boards. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633